           Case 3:17-cv-07190-JCS Document 111 Filed 09/30/20 Page 1 of 1

CITY AND COUNTY OF SAN FRANCISCO                           OFFICE OF THE DISTRICT ATTORNEY
                Chesa Boudin                                               Lateef H. Gray
                District Attorney                                          Managing Attorney
                                                                           Independent Investigations Bureau
                                                                           DIRECT DIAL: (415) 551-9506
                                                                           E-MAIL:
                                                                           LATEEF.GRAY@SFGOV.ORG



                                                           September 29, 2020

  Via Electronic Filing
  Honorable Joseph C. Spero
  Chief Magistrate Judge
  San Francisco Courthouse
  Courtroom F-15th Floor
  450 Golden Gate Avenue
  San Francisco, CA 94102

          Re:     Order Regarding District Attorney Investigation

  Dear Honorable Judge Spero:

         I write in response to the Court’s Order dated August 14, 2020 (Docket # 105) in Case
  No. 3:17-cv-07190-JCS. We apologize to the Court for any delay caused by our belated
  response, as due to Covid-19 and its related restrictions, we did not receive the physical copy of
  the Court’s order until September 23, 2020.

         Although we understand the Court’s concerns, given the confidential nature of our work,
  we cannot publicly disclose the status of our investigation. However, once a charging decision is
  made, an update will be provided to the Court.




                                                           Best Regards,

                                                           /s/ Lateef H. Gray

                                                           Lateef H. Gray
                                                           Managing Attorney
                                                           San Francisco District Attorney’s Office
                                                           Independent Investigations Bureau




                                    SAN FRANCISCO DISTRICT ATTORNEY’S OFFICE
                          MAILING ADDRESS: 350 RHODE ISLAND, NORTH BUILDING, SUITE 400N
                                             SAN FRANCISCO, CA 94103
                                     MAIN: (415) 581-9805 · FAX: (415) 551-9505
